                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

                                              :
 Sarah Edmondson, et al,                      :
                                              :   CIVIL ACTION
                                Plaintiffs,   :
                         v.                   :   NO. 20-CV-485
                                              :
 Keith Raniere, et al.                        :
                                              :
                              Defendants.     :
                                              :


                              NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiffs voluntarily dismiss their claims without prejudice against Defendant Loretta

J. Garza Davilla.



 Dated: August 19, 2021
                                                  /s/ Neil L. Glazer
                                                  Neil L. Glazer
                                                  William E. Hoese
                                                  Steven M. Steingard
                                                  Stephen H. Schwartz
                                                  Craig W. Hillwig
                                                  Zahra R. Dean
                                                  Aarthi Manohar
                                                  KOHN, SWIFT & GRAF, P.C.
                                                  1600 Market Street, Suite 2500
                                                  Philadelphia, PA 19103
                                                  (215) 238-1700

                                                  Aitan D. Goelman
                                                  ZUCKERMAN SPAEDER
                                                  1800 M Street NW, Suite 1000
                                                  Washington, DC 20036
                                                  (202) 778-1800

                                                  Attorneys for Plaintiffs
                                   CERTIFICATE OF SERVICE

        I hereby certify that I have caused a copy of the foregoing Notice of Dismissal to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all registered parties.



                                                         /s/ Zahra R. Dean
                                                         Zahra R. Dean
